BRISCOE, Circuit Judge,
dissenting.
I respectfully dissent. In my view, the outcome here is controlled by our prior precedent in United States v. Guzman, 318 F.3d 1191 (10th Cir.2003), as well as the very explicit terms of the plea agreement at issue. I would reverse and remand for further proceedings to determine whether either Novosel or the government breached the plea agreement.
On appeal, the government does not dispute that it failed to satisfy its part of the plea agreement. Instead, it contends that Novosel breached the agreement first, thereby relieving the government from fulfilling its part of the agreement. I agree with the majority that “a judicial determination of a defendant’s breach is required.” Op. at 141. “The question of a defendant’s breach is not an issue to be finally determined unilaterally by the government.” United States v. Calabrese, 645 F.2d 1379, 1390 (10th Cir.1981). I disagree with the majority’s conclusion that the district court’s statements at sentencing “clearly indicate a judicial determination of [Novosel’s] breach and a release of the Government from its plea agreement obligations.” Op. at 142.
The government argues the district court “implicitly found” that Novosel breached the plea agreement and thereby “implicitly relieved the government of its commitments to make certain sentencing recommendations.” Aple. Br. at 7, 10. The government must rely on the implicit findings of the district court because, as the majority notes, “the court did not expressly state that Novosel’s conduct constituted a breach of the agreement,” and did not “make any statement explicitly relieving the Government of its plea agreement obligations.” Op. at 141-42.
Similarly, in Guzman, the government argued that “although the District Court judge did not make an express finding of breach, its findings at the sentencing hearing were equivalent to a determination that [defendant] breached the Agreement.” Guzman, 318 F.3d at 1196. We rejected the government’s argument and concluded the district court erred by “entertaining the government’s recommendations.” Id. at 1197. In large part, our decision rested on the fact that “the [district] court made no express finding that [defendant] had breached the Plea Agreement before the government made its sentencing recommendations.” Id. (emphasis added).
The majority purports to distinguish Guzman on three grounds. First, the majority notes the plea agreement in this case is significantly different than the one in Guzman. I acknowledge the plea agreements are worded differently, but the differences favor Novosel, not the government. In Guzman, the plea agreement provided an automatic release of the government’s obligations if, in the “opinion of the government,” defendant breached the agreement. Id. at 1193. In spite of this language, we held that the district court erred by permitting the government to *145unilaterally declare a breach. Here, the plea agreement provides that “the Court will decide whether a violation of the plea agreement has occurred.” ROA, Vol. I, Doc. 36 at 4 (quoted fully on page 3 of majority opinion). Under the plea agreement, a violation of federal law does not necessarily constitute a breach; rather, it “may constitute a violation” of the agreement. Id. Even a finding by the district court that Novosel breached the agreement would not automatically release the government from its obligations. The agreement further provides that if Novosel breaches the agreement, “the Court may reheve the government of any obligations and commitments in this plea agreement.” Id. Thus, under the terms of the plea agreement (as well as the law of this Circuit), it was the court’s responsibility to determine whether Novosel breached the agreement and, if so, whether to release the government from its obligations and commitments.
Second, the majority states “there was no factual dispute concerning Novosel’s failure to appear at sentencing and his absconding from pretrial supervision.” Op. at 143-44. In Guzman, the government argued it was released from the plea agreement because, according to the government, defendant falsely accused a government agent of asking him to plant drugs in the residence of a suspect. The district court resolved any factual dispute about defendant’s conduct by expressly finding defendant’s drug planting allegations were false. We concluded, however, that the court’s finding in that regard was not equivalent to a determination that defendant breached the agreement.
Third, the majority concludes that statements made by the district court at sentencing “clearly indicate a judicial determination of breach and a release of the Government from its plea agreement obligations.” Op. at 142. However, the portions of the record cited by the majority indicate, at most, that the district court was predisposed to deny a downward adjustment for acceptance of responsibility. The court did not make a finding that Novosel’s conduct constituted a breach of the plea agreement and did not release the government from its obligations under the agreement.
It might seem overly technical to remand this case when it appears the district court likely would have imposed the same sentence irrespective of the government’s position at sentencing. However, as the majority states, “the sole issue before us is whether the Government breached the agreement, not whether the [district] court would have reached the same result had the breach not occurred.” Op. at 141.
When a plea agreement is breached, a defendant is generally entitled to relief “regardless of whether the government’s conduct actually affected the sentencing judge.” United States v. Hawley, 93 F.3d 682, 693 (10th Cir.1996). In very limited circumstances, a breach may be treated as “immaterial” or harmless.” See, e.g., United States v. Belt, 89 F.3d 710, 713 (10th Cir.1996) (concluding where government breached plea agreement by arguing against sentence of probation, breach was “harmless” because probation not available sentence); United States v. Easterling, 921 F.2d 1073, 1080 (10th Cir.1990) (concluding any breach by government of promise to file memorandum informing court of defendant’s cooperation was “immaterial” where court credited defendant for cooperation at sentencing). I agree with the majority that this is not such a case.
I would reverse and remand for further proceedings. If, on remand, the district court determines that Novosel breached the plea agreement by absconding from *146pretrial supervision and, as a consequence, the government should be released from the plea agreement, there would be no occasion for the district court also to consider whether the government’s sentencing stance violated the plea agreement.